Case 8:20-cv-01425-MSS-AAS Document 54 Filed 08/26/21 Page 1 of 2 PagelD 521

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

LIGIA COLCERIU, and those
Similarly situated,

Plaintiff,

Case No 8:20-CV-1425-t-35AAS

JAMIE BARBARY and
ENGELHARDT & CO, LLC

Defendant.
i]

MEDIATION REPORT

In accordance with the Court’s mediation order(s), a mediation
conference was held on August 19 2021 and the results of that conference are
indicated below:

(a) The following individuals, parties, corporate representatives, and/or
claims professionals attended and participated in the mediation
conference, and each possessed the requisite settlement authority:

wm All individual parties and their respective trial counsel.
um Designated corporate representatives.
Required claims professionals.

(b) The following individuals, parties, corporate representatives, and/or

claims professionals failed to appear and/or participated as ordered:

 

 

 
Case 8:20-cv-01425-MSS-AAS Document 54 Filed 08/26/21 Page 2 of 2 PagelD 522

(c) The outcome of the Mediation was:

The case has been completely settled. In accordance with Local Rule
9.06(b), lead counsel will promptly notify the Court of Settlement in
accordance with Local Rule 3.08 by the filing of a settlement
agreement signed by the parties and the mediator within ten (10)
days of the mediation conference.

The case has been partially resolved and lead counsel has been
instructed to file a joint stipulation regarding those claims, which
have been resolved within ten (10) days. The following issues remain
for this Court to resolve:

 

 

 

 

The conference was continued with the consent of all parties and
counsel. The mediation conference will be held on a date certain not
later than ten (10) days prior to the scheduled trial date. Any
continuance beyond that time must be approved by the presiding
judge. Mediation Reports will be filed after additional conferences are
complete.

__ The conference was continued with the consent of all parties and
counsel until _.

/ The parties have reached an impasse:

Done this 19" day of August 2021 in Tampa, Florida.

Cary Cree Hash Mediator a

Florida Supreme Court
Certified Circuit Civil Mediator
301 W. Platt Street, Ste 431
Tampa, Florida 33606

(813) 382-0745 — TEL
www.carysinglegtary@aol.com

 

Copies to:
Bogdan Enica
lan M. Ross
